UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ANTHONY PASSALAQUA and GLEN KLEIN,

Plaintiff,
-against-

COUNTY OF SUFFOLK, SUFFOLK COUNTY EXECUTIVE

STEVEN BELLONE, SUFFOLK COUNTY POLICE

COMMISSIONER GERALDINE HART, SUFFOLK

COUNTY PISTOL LICENSING BUREAU EXECUTIVE

OFFICER SGT. WILLIAM WALSH, SUFFOLK COUNTY 19-CV-5738 (SJF)(AKT)
COMMANDING OFFICER OF THE PISTOL LICENSING

BUREAU LIEUTENANT MICHAEL KOMOROWSKI, NOTICE OF MOTION
PISTOL LICENSING BUREAU POLICE OFFICER PURSUANT TO RULE
BERNSTEIN, TOWN OF ISLIP, ANGIE CARPENTER, 12(c)

TOWN SUPERVISOR, DIRECTOR OF AIRPORT SECURITY
KEVIN BURKE, ISLIP TOWN PERSONNEL DIRECTOR
ARTHUR ABBATE, AIRPORT COMMISSIONER SHELLY
LAROSE-ARKEN, SUFFOLK COUNTY PISTOL LICENSING
BUREAU INVESTIGATOR NICHOLAS LORUSSO and
SUFFOLK COUNTY POLICE DEPARTMENT DETECTIVE
SGT. MICHAEL FLANAGAN,

Defendants.

 

PLEASE TAKE NOTICE, that upon Town Defendants’ Memorandum of Law in Support
of Motion Pursuant to Rule 12(c) for Judgment on the Pleadings and upon all prior pleadings and
proceedings, the undersigned will move this Court, before the Honorable Sandra J. Feuerstein at
the United States Federal Courthouse, located at 100 Federal Plaza, Central Islip, New York, on
the__ day of October, 2020 at 9:30 o’clock in the forenoon or as soon thereafter as counsel can
be heard, for judgment on the pleadings pursuant to Fed.R.Civ.P.Rule 12(c) dismissing the

Complaint as against them.

Dated: North Babylon, New York
October 15, 2020

       

Sy

WILLIAM D. WEXLER, ESQ.
Attorney for Town of Islip Defendants
816 Deer Park Avenue

North Babylon, NY 11703

(631) 422-2900
Case 2:19-cv-05738-SJF-AKT Document 36 Filed 01/22/21 Page 2 of 2 PagelD #: 352

TO: YOUNG & YOUNG, LLP
By: Richard Young, Esq.
Attorney for Plaintiffs
863 Islip Avenue
Central Islip, New York 11722

DENNIS M. COHEN, Acting County Attorney
By: Arlene S. Zwilling, Assistant County Attorney
Attorney for County Defendants

H. Lee Dennison Building

P.O. Box 6100

Hauppauge, New York 11788-0099
